DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This non-final office action is in response to Applicant’s filing of Application No. 16/885,214. Claims 1-20 are pending and examined.

 				Information Disclosure Statement
3.    The information disclosure statements (IDS) submitted on 08/10/2020 and 8/9/2021 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

				Claim Rejections - 35 USC § 101
4. 	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
5. 	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Independent claim 1 is directed to a system, independent claim 10 is directed to a method which is/are one of the statutory categories of invention. (Step 1: YES).

	a storage medium including a set of instructions; at least one processor in communication with the at least one storage medium, wherein when executing the set of instructions, the at least one processor is configured to cause the system to: 
 	obtain a plurality of service requests via a network; 
 	determine one or more garages based on the plurality of service requests; 
 	determine one or more available service providers based on the plurality of service requests; 
 	determine a distribution mode for the plurality of service requests based on the one or more garages and the one or more available service providers according to a genetic algorithm; and 
 	distribute the plurality of service requests based on the distribution mode.
 	The claimed limitations above, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity (i.e., distributing a plurality of service requests associated with an on-demand service).
The steps or functions of obtain, determine and distribute as drafted are directed to a process that under its reasonable interpretation covers performance of the steps in the mind but for the recitation of a generic processor. Other than the recitation of " 
The claims do not recite additional elements that are sufficient to amount to significantly more than the abstract idea. The claims recite the additional elements of “at least one storage medium including a set of instructions; at least one processor in communication with the at least one storage medium, a network and a generic algorithm (claims 1 and 10). This is a mere nominal recitation of a generic processor that does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. (Judicial Exception recited - Yes - mental process). 
	The claims do not integrate the abstract idea into a practical application. The claims recite combination of additional elements including a processor to perform the method steps. The generic processor recited at a high level of generality merely performs generic computer functions of receiving and processing data. The generic data merely apply the abstract idea using generic computer components. The elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claim does not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims do no not apply or use the abstract idea in some other 
	As discussed above the additional elements in the claims amount to no more than a mere instruction to apply the abstract idea using generic computing components, wherein mere instructions to apply an judicial exception using generic computer components cannot integrate a judicial exception into a practical application or provide an inventive concept. The claim is ineligible (Provide Inventive Concept - No).  The claims are ineligible under 35 U.S.C. 101 as being directed to an abstract idea without significantly more.
	Further, Applicant's specification (i.e., Paragraphs 0036, 0049-0049) discloses that the claimed elements directed to a processor and memory, at best merely comprise generic computer hardware which is commercially available. The claimed method steps do not contain structures to provide a significantly more than the abstract idea.  
	The dependent claims 2-9 and 11-20 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Since there are no 
	
					Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the attached 892 PTO form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMAIN JEANTY whose telephone number is (571)272-6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571) 272-1000.




/ROMAIN JEANTY/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        September 27, 2021